The opinion of the court was delivered by
McEnery, J.
This is a proceeding for a mandamus brought- on the relation of Thomas. Curtis against the Stevedores and Longshoremen’s Benevolent Association on the allegations in substance: That relator is a resident of the City of New Orleans; that he was a member of the Stevedores and Longshoremen’s Benevolent Association of New Orleans from the time of its organization until *1101April 14, 1890; that said association is a body corporate under the laws of the State of Louisiana; that said corporation has adopted a constitution and code of by-laws, under its charter, for .the government and control and notice of its members, a copy of which is annexed to and filed with the petition; that the franchise as a member is valuable, as shown in said copy, a member being entitled to money relief when sick, to be buried at death, and other benefits set forth therein; that by Article XVIII of the said Constitution, and Section 8, Article 6 of By-laws, no member can be expelled for any offense without having an opportunity of defending himself, which opportunity shall be written or printed notice from the recording secretary, that he must appear at a stated meeting, to answer the charge or charges brought against him, and he shall also be furnished a copy of the charges preferred; that, notwithstanding these provisions, and notwithstanding the fact that relator was not indebted to said association in any amount, and although no charge or charges of any kind had ever been made against him, of any violation of any law, rule, or regulation, of said corporation, and no ■notice of any kind ever served on him, said association illegally and without any warrant, either in law, or in their laws adopted for the notice of their members, expelled relator from his membership in said corporation; that by said illegal and unwarranted expulsion and deprivation of his rights of membership, relator had already been damaged in a sum more than $100, and that he will be damaged each and every day to the extent of $6 per day, his wages; that he is •excluded from his franchise because he can no longer obtain employment at his occupation as longshoreman, nor can he follow his •said occupation until he is restored to membership; that he is not only damaged, as aforesaid, by his expulsion, but his membership is worth at least $1000; that, though relator has been a member of :said corporation from its organization up to the time of his expulsion, no charge of any violation of its laws has ever been made •against him, nor has he ever been tried or found guilty of any violation of its laws; that the action of said corporation, at its meeting held April 14th, 1890, expelling said relator, is absolutely null and void, and can produce no favor and effect; that relator sought redress at the hands of said corporation, which refused him any relief, and his only adequate remedy is a mandamus.
Alternative writs issued and the corporation responded in sub*1102stance: First, a general denial of all the allegations in the petition.. It then charges that relator was dropped from his membership for a. failure to pay a fine, inflicted for a violation of the general rules of the Association, and more especially of the conference rules of the labor associations, which form part of the laws and regulations of respondent Association; that relator was properly tried, and legally convicted and fined, and acquiesced therein, and failed to pay, and was-legally dropped; that when the conference rules were made, relator was a party to them, has acted thereunder, and is estopped to deny their validity; and that said conference rules are now legally part and parcel of the laws, rules and regulations of the respondent, association.
The matter was heard and the lower court refused the mandamus,, and plaintiff and relator appealed.
The defendant association is incorporated under the laws of the-State.
The Constitution and By-laws of the defendant corporation are-made a part of the record.
There is no rule or regulation in the Constitution and By-laws which prohibits the corporation from entering into an agreement for the purpose of carrying out the object for which the corporation was created. Therefore, any such agreement, made with the consent of its members, duly ascertained, will be legal and binding upon said members.
There is another labor organization in the city of New Orleans, called the Longshoremen’s Protective Union. In order to put an end to a “ strike,” the two associations entered into an agreement to regulate the conduct of their members working on the levee.
These regulations are called “ Conference Rules,” and were established and adopted by all the members of each association. In adopting these rules the two associations met in joint conference, each presided over by its president and its organization preserved.
It is alleged that the relator was not present when these rules were adopted, but he never protested against them, worked under them, and thus approved them, and is therefore bound by them.
Rule 11 of these rules'is as follows: “Any member who shall leave a ship at which he is working to go to another ship- to work, unless said work has been stopped for the space of five hoars, shall be fined the sum of ten dollars for each offense.”
*1103Rule 8 of said rules is as follows: “All violations of these Conference Rules shall be tried by the conference committee, and all fines inflicted for violations of Conference Rules shall be collected by the violating member’s association, and one-half of his fine shall be paid over to the other association, through the conference committee, fifteen days from the date of conviction.”
This conference committee is composed of twenty-four members, twelve from each association.
The relator violated Rule 11, and was tried and convicted, and sentenced to pay the penalty.
He received no notice, in accordance with the' rules of the association to which he belonged, but he appeared voluntarily and submitted to the jurisdiction of this quasi tribunal. He, therefore, waived the notice.
Having neglected and refused to pay the penalty, he was dropped from the roll of membership, in accordance with the provisions of Section 2, Article 2, of the Constitution, which is as follows:
“Any member who does not pay up the full amount of his indebtedness to this Association on the second Monday in January, April,. July and October, shall be suspended from all pecuniary benefits for three months; and any member who neglects or refuses to pay up his arrears for six months, shall be considered as having renounced the-association and his name (shall be) stricken from the roll.”
The fine thus imposed became due the association of which relator-was a member.
It then fell under the rules of the association for collection.
It is urged by the relator that this regulation or agreement, between the two associations, was in conflict with and contrary to-Constitution and By-laws of the defendant association, that the-agreement did not become a part of the Constitution and By-laws of' the Longshoremen’s Benevolent Association, and that he can not be-deprived of his right of membership, as said agreement and conference rules are null and void. But, as we have said, there is; nothing in the Constitution and By-laws prohibiting such an agreement. Conceding, therefore, that they were enacted outside of any provision made by the Constitution and By-laws of the association, it is evident that the relator consented to them, and they became, at least, the "by-laws of a voluntary association, of which he was a *1104member. He was instrumental in creating the quasi tribunal which inflicted the penalty and voluntarily submitted to its jurisdiction.
He has, therefore, no right to complain, unless it is shown that the agreement thus entered into by him was contrary to public policy, immoral, unjust and oppressive, or that the penalty was arbitrarily inflicted, contrary to the rules and regulations prescribed by the rules for its infliction.
It appears, however, that these “conference rules” were adopted separately by each labor organization at a separate meeting.
In adopting them, each organization expressly repealed all laws and regulations in conflict with them.
It was new matter. There was no rule or regulation changed, altered or amended, and these conference rules were in reality additional by-laws, made for the government of the members of each association.
The by-laws enacted by the association were binding, on all of its members. They are positive laws for their government so long as they are members. They are, in fact, a contract between all the members, and must be enforced, like other contracts, unless it appearsthey are in contravention of some law, contrary to public policy, or immoral.
The rules under which the relator was tried were observed. He had an opportunity of being heard, and the conference committee in inflicting the penalty, was not influenced by malice. The judgment was not against natural justice.
Judgment affirmed.